Citation Nr: 0826052	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether a May 7, 1984, Administrative Decision by the agency 
of original jurisdiction (AOJ), which found that the 
appellant was ineligible for VA compensation benefits, should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (the moving party) served on active duty from 
November 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
veteran's April 2004 motion alleging clear and unmistakable 
error in a previous RO's Administrative Decision.  
Specifically, in the motion, the veteran, through his 
accredited representative, stated that error had been 
committed by the RO in its May 7, 1984, decision that found 
that the veteran's own willful misconduct led to the 
incurrence of a disability that the veteran's currently 
suffers from the residuals thereof.  


FINDINGS OF FACT

1.  A May 7, 1984, RO's Administrative Decision found that 
the veteran's disability was the result of his own willful 
misconduct.

2.  Of record before the RO in May 1984 was a service 
department investigation report that determined that the 
veteran sustained a brain injury in the line-of-duty.  

3.  The May 1984 RO's Administration Decision did not involve 
a misapplication of the law or VA regulation to the extent 
that it did not accept the service department investigation 
report as binding on VA, and that RO's decision will not be 
considered incorrect.  


CONCLUSIONS OF LAW

1.  The May 7, 1984, RO's Administrative Decision that found 
that the veteran's disability was the result of his own 
willful misconduct is final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.182 (1983); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

5.  The May 7, 1984, RO's Administrative Decision that found 
that the veteran's disability was the result of his own 
willful misconduct was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 
U.S.C. 4005); 38 C.F.R. § 3.105 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was in the US Coast Guard from November 1978 to 
August 1982.  In January 1980, the veteran was involved in a 
motor vehicle accident.  The veteran was the driver of the 
vehicle and he had at least two passengers in the vehicle 
when the accident occurred.  At 0315 hours, the veteran ran 
off the road and the vehicle that he was driving struck a 
tree.  He, along with the two passengers, were eventually 
rescued and taken to a local hospital.  At the hospital, the 
veteran's blood alcohol level was measured and it was 
discovered that he might have been intoxicated at the time of 
the accident.  However, the local civilian authorities did 
not issue a ticket but it did note on the accident report 
that driving too fast and possible intoxication may have 
caused or contributed to the accident.  

The two passengers were questioned with respect to the 
accident.  One passenger thought that the veteran fell asleep 
at the wheel.  The other passenger did not think that the 
veteran fell asleep at the wheel but he also did not say that 
the veteran was intoxicated.  

A line of duty investigation was performed and the results 
were forwarded to the appropriate Coast Guard authorities for 
action.  Upon reviewing the evidence, the Coast Guard found 
the following:

In order to overcome the presumption that 
an injury suffered by a Coast Guardsman 
was not the result of his own misconduct, 
there must be clear and convincing 
evidence that the injury was the 
proximate result of the person's 
misconduct. . . . In this case, although 
there is some evidence that [the 
appellant] was driving while intoxicated, 
there is also some evidence that [the 
appellant] may have been fatigued and 
possibly even have fallen asleep at the 
wheel.  Given the fact that any 
reasonable doubt as to the misconduct 
states shall be resolved in favor of the 
disabled person, the finding of 
misconduct must be disapproved.

Around the same time that this finding was made, the service 
recommended that the veteran be placed on the temporary 
disability retired list (TDRL).  It was concluded that the 
veteran was suffering from a psychosis associated with 
organic brain syndrome due to brain trauma.  The veteran was 
placed on the TDRL and was released from service.  

In October 1983, the veteran submitted a claim for VA 
compensation benefits.  The veteran's claim was forwarded to 
the appropriate RO authority in order to determine whether 
the veteran's injury was the result of his own willful 
misconduct.  The reviewing officer found that the VA would 
reconsider the findings from the line-of-duty service 
determination but that the findings would be accepted as 
conclusive for VA purposes unless where was overwhelming 
evidence of willful misconduct.  

After reviewing the evidence before it, an Administrative 
Decision was issued.  Of note was the following paragraph:

In this case, the evidence definitely 
established by laboratory test that the 
veteran was intoxicated.  One passenger 
stated that he did not know whether or 
not the veteran had fallen asleep.  The 
other passenger said he felt the driver 
had fallen asleep, however, there is no 
indication as to the evidence he had, if 
any, to support this conclusion.  Even if 
the veteran did fall asleep at the wheel, 
this may well have been the result of his 
documented intoxication.  The evidence, 
taken as a whole, supports the conclusion 
that the accident was due to the 
veteran's intoxication.  The contention 
that the veteran fell asleep as a result 
of fatigue apart from intoxication is 
speculation and does not given rise to a 
reasonable doubt which must be resolved 
in the veteran's favor. Therefore, 
excessive consumption of alcohol can be 
established as the proximate cause of the 
accident resulting in the injuries for 
which the veteran is claiming 
compensation.

DECISION:

It is the decision of the undersigned 
that the automobile accident in which the 
veteran was involved on January 13, 1980 
was a result of this misconduct and not 
in [the] line-of-duty.

The veteran was notified of this decision but he did not 
appeal that action.  Therefore, this Administrative Decision 
became final.  

As noted in the Introduction, the veteran has now come before 
the VA claiming that the above discussed Administrative 
Decision contained clear and unmistakable error, and as such, 
should be overturned.  The veteran, through his accredited 
representative, has claimed that the RO failed to correctly 
apply 38 U.S.C. § 105(a) (1982) and 38 C.F.R. § 3.1 (1982), 
and but for its error in applying the law, the veteran would 
have been granted service connection for organic brain 
syndrome due to brain trauma.  The veteran's representative 
has further contended the veteran should be awarded a 100 
percent disability evaluation effective October 20, 1983, or 
earlier.  The RO has denied the veteran's claim and he has 
appealed to the Board for review.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to claims of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Clear and unmistakable error claims are based on the 
evidence of record and law in effect at the time of the 
challenged VA decision, and the notice and duty to assist 
provisions of the VCAA do not apply to such claims.  Id.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighted and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If a veteran raises clear 
and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the veteran must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.  It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's Administration Decision of May 1984, 
to which the veteran was notified by letter, is final since 
it was not appealed and is accepted as correct in the absence 
of clear and unmistakable error.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C. §§ 101(24), 106, 331, 337 (1982).  "In 
line of duty" means an injury or disease incurred in or 
aggravated during a period of active military, naval or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the Veterans Administration unless it 
is patently inconsistent with the requirements of the laws 
administered by the Veterans Administration.  Requirements as 
to line of duty are not met if at the time the injury was 
suffered or disease contracted, the veteran was:

(1)  Avoiding duty by desertion, or was 
absent without leave which materially 
interfered with the performance of 
military duty. 
(2)  Confined under a sentence of court- 
martial involving an unremitted 
dishonorable discharge. 
(3)  Confined under sentence of a civil 
court for a felony as determined under 
the laws of the jurisdiction where the 
person was convicted by such court.

38 C.F.R. § 3.1(m) (1983).

The veteran argues that the May 1984 Administrative Decision 
was erroneous as 38 C.F.R. § 3.1(m) (1983), regarding line of 
duty determinations, was not properly applied.  See also 
Gonzales v. Brown, 15 Vet. App. 387 (1997) (unpublished 
Memorandum decision); Kinnaman v. Principi, 4 Vet. App. 20 
(1993).  

With regard to the veteran's argument, the RO did follow 38 
C.F.R. § 3.1(m) (1983) when it issued its May 1984 decision.  
The wording of 38 C.F.R. § 3.1 (m) (1983) gives VA some 
leeway to look behind a service department determination.  
The regulation is explicit in making service department line 
of duty determinations binding on VA unless certain narrow 
circumstances are present such as desertion, dishonorable 
discharge or criminal activity, or unless a finding of 
service incurrence is "patently inconsistent" with the 
requirements of laws administered by VA.  VA regulations do 
not define with specificity the circumstances in which a 
finding of service incurrence would be "patently 
inconsistent" with VA law.  

Nevertheless, an injury or disease having an onset in service 
will be presumed to have been incurred in the line of duty 
unless the preponderance of the evidence establishes that it 
was due to willful misconduct.  Forshey v. West, 12 Vet. App. 
71 (1998); 38 U.S.C.A. § 105(a) (1982).  Willful misconduct 
means an act involving conscious wrongdoing or known 
prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death.  Moreover, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  If, 
however, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 

The RO's Administrative Decision found that the Coast Guard's 
line-of-duty determination was inconsistent with the facts 
surrounding the motor vehicle accident in that the evidence 
indicated that the veteran's alcohol intake contributed to 
the accident.  While it is true that the service department 
conducted its own investigation and made a determination that 
was supported by equivocal evidence, it is also true that the 
VA reviewed the same evidence and concluded that "but for" 
the veteran's alcohol intake, he would never have been in the 
motor vehicle accident that caused the traumatic head injury.  
The RO was not compelled by law to accept the in-service 
line-of-duty report as determinative of the VA decision on 
line of duty.  The RO found that the veteran's action, that 
of drinking and then driving, was willful misconduct and this 
was the proximate cause of the accident.  The veteran 
displayed deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences when he, after drinking at a party, got behind 
the wheel of the vehicle and proceeded to drive.  This 
evidence established that he engaged in willful misconduct.  
The decision itself was not inconsistent or unsupported by 
the evidence then of record.  

Given that the RO was not bound to accept the service 
department's determination as binding, the Board finds that 
the veteran's argument amounts to a disagreement over the 
weighing of the facts of record at the time of the original 
decision, and this does not rise to the level of clear and 
unmistakable error.  In sum, the RO did not commit error by 
considering, but not abiding by, the service department line 
of duty determination.  Given the aforementioned, it is 
concluded that the Administrative Decision of May 1984 was 
the not the product of clear and unmistakable error.  Hence, 
the veteran's claim is denied.  


ORDER

The motion for revision or reversal of the Administrative 
Decision, dated May 7, 1984, by the AOJ, on the basis of 
clear and unmistakable error is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


